Citation Nr: 1225841	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-11 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for sleep disorder.

3.  Entitlement to service connection for eating disorder.

4.  Entitlement to service connection for hysterectomy.

5.  Entitlement to service connection for thyroid disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for fibromyalgia and, if so, entitlement to service connection for such disorder. 

9.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for general anxiety disorder and, if so, entitlement to service connection for such disorder. 

10.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for depression and, if so, entitlement to service connection for such disorder. 

11.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for gastritis or stomach pain and, if so, entitlement to service connection for such disorder.

12.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sinusitis or allergic rhinitis and, if so, entitlement to service connection for such disorder.

13.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for skin rash and, if so, entitlement to service connection for such disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982, from June 1986 to September 1986, and from April 1991 to June 1991.  She had additional service in the Army Reserves until being discharged in 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a formal hearing with a Decision Review Officer (DRO) at the RO in April 2010.  She also testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO in March 2012.  A transcript of each of these hearing is associated with the claims file.

As discussed below, the Board finds that the previously denied service connection claims for general anxiety disorder and depression should be reopened.  The Veteran also has a new claim for service connection for PTSD.  The medical evidence of record includes multiple psychiatric diagnoses over the years.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, upon remand, these issues should be addressed as entitlement to service connection for an acquired psychiatric disorder, including but not limited to PTSD, general anxiety disorder, or depression, to encompass all currently diagnosed mental health disabilities.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of entitlement to service connection for fibromyalgia, hair loss, sleep disorder, eating disorder, hysterectomy, thyroid disorder, hypertension, gastritis or stomach pain, skin rash, and an acquired psychiatric disorder (including but not limited to PTSD, general anxiety disorder, or depression) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connection claim for fibromyalgia was last denied in an April 2000 rating decision, the Veteran was notified of such denial and her appellate rights, and she did not submit additional evidence or appeal from the denial within one year.  

2.  The service connection claim for general anxiety disorder was last denied in a June 1998 Board decision, the Veteran was notified of such denial and her appellate rights, and she did not further appeal. 

3.  The service connection claim for depression was last denied in an April 2000 rating decision, the Veteran was notified of such denial and her appellate rights, and she did not submit additional evidence or appeal from the denial within one year.  

4.  The service connection claim for gastritis or stomach pain was last denied in a June 1998 Board decision, the Veteran was notified of such denial and her appellate rights, and she did not further appeal.

5.  The service connection claim for sinusitis or allergic rhinitis was last denied in a June 1998 Board decision, the Veteran was notified of such denial and her appellate rights, and she did not further appeal.

6.  The service connection claim for skin rash was last denied in a June 1998 Board decision, the Veteran was notified of such denial and her appellate rights, and she did not further appeal.

7.  Evidence received since the last final denial of each of these claims is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claims for fibromyalgia, general anxiety disorder, depression, gastritis or stomach disorder, sinusitis or allergic rhinitis, and skin rash.


CONCLUSIONS OF LAW

1.  The April 2000 RO denial of the service connection claim for fibromyalgia was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1999 & 2011).

2.  The June 1998 Board denial of the service connection claim for general anxiety disorder was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (1997 & 2011).

3.  The April 2000 RO denial of the service connection claim for depression was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1999 & 2011).

4.  The June 1998 Board denial of the service connection claim for gastritis or stomach pain was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (1997 & 2011).

5.  The June 1998 Board denial of the service connection claim for sinusitis or allergic rhinitis was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (1997 & 2011).

6.  The June 1998 Board denial of the service connection claim for skin rash was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (1997 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, the Board's decision herein to reopen the previously denied service connection claims for fibromyalgia, general anxiety disorder, depression, gastritis or stomach pain, sinusitis or allergic rhinitis, and skin rash is completely favorable.  Therefore, no further action is required to comply with such provisions in this regard.  As discussed below, further development is necessary with respect to merits of each of the claims on appeal.

Where a claim has been finally adjudicated, a Veteran must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  This is a threshold consideration in any case concerning a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  However, new and material received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In other words, where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  See id; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In this case, the RO notified the Veteran of the initial denial of her service connection claim for fibromyalgia in November 1999.  In response, she provided some clarification and identified additional treatment.  The RO again denied this claim in rating decisions issued in January 2000 and April 2000.  Thereafter, the Veteran did not submit additional evidence or indicate an intent to appeal within one year of being notified.  As such, the April 2000 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1999 & 2011); see also Bond, 659 F.3d at 1367-68.

The Veteran initially sought service connection for a nervous disorder in January 1992.  The RO denied this claim in a September 1992 rating decision.  In February 1993, the Veteran requested a VA examination and identified additional treatment.  The RO then issued a September 1993 rating decision determining that new and material evidence had not been received to reopen the previously denied claim.  In May 1994, the Veteran submitted an authorization for additional treatment records.  After obtaining such records, the RO issued a rating decision in November 1994, again finding that new and material evidence had not been submitted to reopen the claim.  The Veteran appealed from this determination in June 1995, and a statement of the case (SOC) was issued in April 1997.  The Veteran then perfected an appeal to the Board through a substantive appeal (VA Form 9).  In a June 1998 decision, the Board denied the request to reopen the previously denied claim for service connection for general anxiety disorder, characterized as an acquired psychiatric disorder.  The Veteran was notified of this determination and her appellate rights, and she did not further appeal.  Therefore, this Board decision became final.  38 U.S.C.A. § 7104(b) (West 1991 & 2002); 38 C.F.R. § 20.1100 (1997 & 2011).

With respect to depression, the Veteran was notified of the denial of such claim in a November 1999 rating decision, when it was characterized as service connection for fibromyalgia with associated anxiety and depression.  This claim was again denied in a January 2000 rating decision.  In March 2000, the Veteran submitted additional mental health treatment records and requested that the issues of service connection for fibromyalgia and service connection for depression be considered separately.  The RO then issued a rating decision in April 2000 that denied service connection for fibromyalgia and separately denied service connection for depression.  The Veteran was notified of this determination and her appellate rights, and she did not submit additional evidence or indicate any dispute or intent to appeal within one year.  Therefore, the April 2000 RO denial of service connection for depression became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1999 & 2011); see also Bond, 659 F.3d at 1367-68.

The Veteran's claim for gastritis or stomach pain was initially denied in an August 1995 rating decision.  She perfected an appeal to the Board from this denial.  In a June 1998 decision, the Board denied service connection for a gastrointestinal disorder.  The Veteran was notified of this determination and her appellate rights, and she did not further appeal.  As such, the June 1998 Board denial became final.  38 U.S.C.A. § 7104(b) (West 1991 & 2002); 38 C.F.R. § 20.1100 (1997 & 2011).

The Veteran initially sought service connection for a chronic sinus disorder and skin rash in January 1992.  The RO denied service connection for sinusitis or rhinitis and for skin rash in a September 1992 rating decision.  Upon receipt of additional treatment records, the RO issued a rating decision in November 1994 determining that no new and material evidence had been received to reopen the two previously denied claims.  The Veteran perfected an appeal from these determinations to the Board.  In a June 1998 decision, the Board denied the application to reopen the previously denied claims for sinusitis and allergic rhinitis, as well as the application to reopen the claim for skin rash.  The Veteran was notified of these determinations and her appellate rights, and she did not further appeal.  As such, the June 1998 Board denial became final as to sinusitis or allergic rhinitis and skin rash.  38 U.S.C.A. § 7104(b) (West 1991 & 2002); 38 C.F.R. § 20.1100 (1997 & 2011).

The Veteran applied to reopen each of these previously denied claims in August 2002.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the last final denial of the Veteran's claims for general anxiety disorder and depression, in a June 1998 Board decision and an April 2000 rating decision, respectively, were based on a finding that the competent evidence did not relate the claimed conditions to active service.  The last final denial of the claim for gastritis or stomach pain in the June 1998 Board decision was also based on a finding of no nexus to service.  The last final denial of the claim for sinusitis or allergic rhinitis, also in the June 1998 Board decision, was based on a finding that such conditions preexisted the Veteran's entry into active duty in January 1991, and there was no additional evidence to show permanent aggravation beyond the natural progression by active service.  The last final denial of the claim for skin rash in the June 1998 Board decision was based on a finding of no current disability.  The June 1998 determination by the Board subsumes the reasons for the RO's prior denials for each of the claims addressed by the Board at that time.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, with consideration of the low threshold as described in Shade, the Board finds that the evidence received since the last final denial of the claims for fibromyalgia, general anxiety disorder, depression, gastritis or stomach pain, sinusitis or allergic rhinitis, and skin rash is sufficient to reopen such claims.  

Specifically, the Veteran has provided additional lay evidence as to the timing of her symptoms, as well as prior treatment or complaints during service (to include asserted sexual harassment).  The Veteran is also competent to testify as to the existence of observable symptomatology of the medical conditions, to include feelings of depression or nervousness, pain, drainage or stuffy feeling, nausea, and noticeable skin changes.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Such lay testimony may be sufficient to establish a diagnosis under certain circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Additional service records, including Medical Evaluation Board and Physical Evaluation Board proceedings in 1999, were received after the June 1998 Board decision.  Further, the Board notes that active military service includes not only active duty but also certain periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Briefly, to be entitled to service-connected benefits based on her Reserve service, the Veteran must have become disabled as a result of an injury or disease during ACDUTRA or an injury during INACDUTRA.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  More recent post-service treatment records also show continued treatment for the claimed conditions.  

Additionally, there is a possible indication of a relationship between the Veteran's stomach and skin symptoms and her mental health disability, in that medical records have shown anxiety or stress along with nausea and intermittent rash, hives, or welts.  However, the current medical evidence is insufficient to establish service connection for the claimed disabilities, either on a direct or secondary basis.

Under the circumstances of this case, when considered in connection with the prior evidence of record, the evidence received since the last final denial triggers VA's duty to provide the Veteran with a VA examination to determine the etiology of her claimed disorders.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, new and material evidence has been received, and the claims must be reopened.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence having been received, the service connection claim for fibromyalgia is reopened.

New and material evidence having been received, the service connection claim for general anxiety disorder is reopened.

New and material evidence having been received, the service connection claim for depression is reopened.

New and material evidence having been received, the service connection claim for gastritis or stomach pain is reopened.

New and material evidence having been received, the service connection claim for sinusitis or allergic rhinitis is reopened.

New and material evidence having been received, the service connection claim for skin rash is reopened.


REMAND

As discussed above, the service connection claims for fibromyalgia, general anxiety disorder, depression, gastritis or stomach pain, sinusitis or allergic rhinitis, and skin rash are reopened.  Further development is necessary for a fair adjudication of these reopened claims, as well as the original service connection claims for hair loss, sleep disorder, eating disorder, hysterectomy, thyroid disorder, hypertension, and PTSD.  As also noted above, the issues of PTSD, general anxiety disorder, and depression are all contemplated under a mental health claim for acquired psychiatric disorder, per Clemmons v. Shinseki.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  As noted above, to be entitled to benefits based on her Reserve service, the Veteran must have become disabled as a result of an injury or disease during ACDUTRA or an injury during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr, 21 Vet. App. at 307.  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Additionally, for veterans who have 90 days or more of active duty during a period of war, certain chronic diseases, including endocrinopathies and hypertension, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from active duty, even if there is no evidence of such disease during such service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

A veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders noted at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

The Board notes that, although the Veteran had active duty service during Desert Storm in the Persian Gulf War era, she was not deployed to Iraq, or the Southwest Asia Theater as contemplated by 38 C.F.R. § 3.317, and she did not have any combat service.  Rather, she served during this period at Fort Knox, Kentucky.  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

Here, the Veteran has reported that some of her claimed disabilities first manifested during active duty from January to June 1991, and some of them manifested within a few months after that period of service.  She generally asserts that her sinusitis or allergic rhinitis was worsened by conditions during that active duty period.  The Veteran also believes that many of her conditions, both mental and physical, are related to stress during that period of active duty.  Additionally, there is some medical evidence (including within the few months or years after June 1991) indicating a possible relationship between several of the claimed physical disabilities and stress or anxiety, which the Veteran asserts is due to service.  The Veteran continued serving in the Army Reserves through 1999, at which point she was discharged after Medical Evaluation Board and Physical Evaluation Board proceedings.  The Veteran has reported symptoms that continued after 1991, or began prior to 1999, as well as after that time and to the present.  

The Veteran's examinations upon entry into her periods of active duty in 1991 show complaints of sinusitis and high blood pressure.  The examiner noted occasional sinusitis with weather changes.  The examiner also noted occasional high blood pressure associated with birth control medicines in past, but none currently.  History of existence of conditions recorded at the time of an examination does not constitute a notation of such condition as required for the presumption of soundness but, rather, it will be considered together with all other material evidence to determine the inception of the condition.  38 C.F.R. § 3.304(b)(1).

There is an indication of possibly pertinent, outstanding medical evidence.  Specifically, the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1996 or 1999.  Such records may contain information pertinent to her claims, and no efforts have been made to obtain them.  

Further, the last medical evidence of record is dated in July 2011.  Therefore, any outstanding treatment records should also be obtained.  The Veteran has identified current treatment at the Houston and Shreveport VA Medical Centers (VAMCs).  Efforts should also be made to obtain any other records that may be identified upon remand.  In this regard, the Board notes that identified non-VA records from the Green Clinic, Dr. Williams, and Dr. Savoie (who the Veteran states bought out the practice of her previous provider, Dr. Fenoli) were not available upon request in February 2003.  However, some pertinent records from such providers were previously obtained and associated with the claims file.  Additionally, records from the Alexandria VAMC dated from March 1992 through November 1998 were previously associated with the claims file, although a more recent request for such records was unsuccessful due to unavailability.  These previously obtained records should be reviewed and considered in connection with these claims upon remand.

In addition, the Veteran's exact periods of active service, to include both active duty and periods of ACDUTRA, should be verified upon remand.  As the Veteran has not reported any pertinent injury, periods of INACDUTRA are not applicable.  A list of the types and periods of service should be associated with the claims file.  

The Board notes that the Veteran has claimed PTSD due, at least in part, due sexual harassment during her period of active duty in 1991, as well as subsequently during her Reserves service.  In essence, the Veteran asserts that her commander and other service-members made inappropriate remarks of a sexual nature and treated her differently because she was a female officer.  She asserts that her performance and mental health suffered as a result of these experiences, leading to anxiety and depression or PTSD for which she is still treated.  The Veteran has been informed of the types of evidence that could help to corroborate claims of a stressor for PTSD based on sexual or personal trauma.  However, the Board notes that, even if her reported stressors are found to be not corroborated or verified, this is not necessary to establish service connection for a non-PTSD mental health disorder.

After completing the above development, the Veteran should be scheduled for the appropriate VA examinations to determine the nature and etiology of her claimed disorders.  The examiner should offer an opinion as to the existence of each disability during the course of the appeal, or since August 2002.  In particular, the examiner should indicate whether there is a distinct disability to account for the claimed hair loss, sleep disorder, eating disorder, gastritis or stomach pain, or skin rash, or whether such conditions are a symptom of or associated with an acquired psychiatric disorder.  The examiner should also offer an opinion as to whether each disability was incurred or aggravated during the Veteran's periods of active service, to include both active duty and ACDUTRA Reserves service.  

The Veteran has testified to the timing of her observable symptoms of each of her claimed disabilities, both in written statements over the years and during personal hearings in April 2010 and March 2012.  As noted above, she is competent to testify as to observable symptomatology, to include feelings of depression or nervousness, pain, drainage or stuffy feeling, nausea, and noticeable skin changes.  She is also competent to testify to a lack of observable symptoms prior to active service and continuity of symptoms thereafter, as well as treatment for such conditions.  See Layno, 6 Vet. App. at 469-71.  Further, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr, 21 Vet. App. at 308.  

The agency of original jurisdiction (AOJ) and the Board, as fact finders, have the discretion to weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  Further, lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  As such, all lay and medical evidence should be considered during development and adjudication upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Veteran's Army Reserves unit, and/or any other appropriate agency, to verify the precise dates of the Veteran's periods of active duty and ACDUTRA service.  A list of each period and type of service should be associated with the file.

2.  Request copies of any medical records or other evidence and any determinations associated with the Veteran's disability benefits from the SSA.  If these records are unavailable or further efforts to obtain them would be futile, a formal determination should be documented in the claims file.  The Veteran should then be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide any such records.

3.  Obtain copies of any outstanding VA treatment records, to include from the Shreveport VAMC and the Houston VAMC dated from July 2011 forward.  Reasonable efforts should be made to obtain any other outstanding records identified by the Veteran upon remand, upon receipt of any necessary authorization.  If any records are unavailable after reasonable efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide any such records.

4.  After completing the above described development, schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of her claimed hair loss, sleep disorder, eating disorder, hysterectomy, thyroid disorder, hypertension, fibromyalgia, acquired psychiatric disorder (to include PTSD, general anxiety disorder, or depression), gastritis or stomach pain, sinusitis or allergic rhinitis, and skin rash.  The entire claims file and a copy of this remand should be made available to each examiner for review, and such review should be noted in the examination report.  A list of the Veteran's verified periods of service, to include active duty and ACDUTRA, should be provided to each examiner.  All necessary tests and studies should be conducted.  Each examiner is requested to respond to the following, as appropriate:

NOTE: A complete rationale (reasoning or explanation) should be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

	(a)  Concerning a mental health disorder:

(1)  Identify any diagnosed acquired psychiatric disorder, including but not limited to PTSD, general anxiety disorder, or depression, that has been present during the course of the appeal, or since August 2002.  

(2)  For any currently diagnosed acquired psychiatric disorder, state whether it is at least as likely as not (probability of 50% or more) that such disorder was incurred or aggravated as a result of the Veteran's active military service, to include any periods of active duty or ACDUTRA.  Please consider all lay and medical evidence of record, to include within the months after her release from active duty in June 1991.

(3)  Also, if PTSD is diagnosed, state whether such disorder was at least as likely as not incurred or aggravated as a result of any in-service stressor.  The particular stressor should be identified.

(b)  Is there a diagnosable disability to account for the Veteran's reported hair loss, sleep disorder, eating disorder, gastritis or stomach pain, or skin rash?  Or, rather, is any such condition a manifestation of acquired psychiatric disorder?  Please identify any diagnosable disability for each condition.  

(1)  For each diagnosed disability, state whether it was at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated during the Veteran's active military service, to include any periods of active duty or ACDUTRA.  

(2)  If any diagnosed condition is not directly related to the Veteran's active service, state whether it was at least as likely as not caused or worsened beyond its natural progression (aggravated) by a diagnosed acquired psychiatric disorder.

(c)  Was the Veteran's hysterectomy at least as likely as not incurred or aggravated by her active military service, to include any periods of active duty or ACDUTRA?  If not, was it at least as likely as not caused or worsened beyond its normal progression (aggravated) by a diagnosed acquired psychiatric disorder?

(d)  Was the Veteran's thyroid disorder at least as likely as not incurred or aggravated by her active military service, to include any periods of active duty or ACDUTRA?  Also, please state whether thyroid disorder manifested to a compensable degree within one year following release from active duty, or by June 1992.  If not, was the thyroid disorder at least as likely as not caused or worsened beyond its normal progression (aggravated) by a diagnosed acquired psychiatric disorder?

(e)  Was the Veteran's hypertension at least as likely as not incurred or aggravated by her active military service, to include any periods of active duty or ACDUTRA?  Also, please state whether hypertension manifested to a compensable degree within one year following release from active duty, or by June 1992. 

(f)  Was the Veteran's fibromyalgia at least as likely as not incurred or aggravated by her active military service, to include any periods of active duty or ACDUTRA?  

(g)  With respect to any current chronic sinusitis or allergic rhinitis:

(1)  Did such condition clearly and unmistakeably preexist the Veteran's entry into active duty in April 1991?  If so, was the condition clearly and unmistakeably aggravated as a result of such active duty service?  Or, was any increase in severity due to the natural progression of the disorder?

(2)  If any chronic sinusitis or allergic rhinitis did not preexist the Veteran's active duty in April 1991, was such condition at least as likely as not (probably of 50 percent or more) incurred as a result of any active service, to include both active duty and periods of ACDUTRA?

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection claims for hair loss, sleep disorder, eating disorder, hysterectomy, thyroid disorder, hypertension, acquired psychiatric disorder (including but not limited to PTSD, general anxiety disorder, or depression), fibromyalgia, gastritis or stomach pain, sinusitis or allergic rhinitis, and skin rash.  All lay and medical evidence of record, as well as all raised theories of service connection, should be considered. 

6.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examinations requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


